DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action rejection in response to Applicant’s Request for Continued Examination, filed October 29th, 2021. Applicant’s Amendments to claims 1, 4-5, and 9 have been entered and are considered herein. No claims have been cancelled, and there are no new claims presented for examination. Claims 1-11 have been examined on the merits and have been addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4th, 2022 was filed after the mailing date of the Final Rejection on July 20th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29th, 2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-145389, filed on August 1st, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application st, 2019. An earlier effective filing date of August 1st, 2018 may be granted upon receipt of a certified English translation. 
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first controller configured to count the number of mobile terminals…” and “a second controller that creates fee data…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle et al. (US 2017/0109796 A1), hereinafter Rahle.
	As per claim 1, Binkley discloses an advertising system comprising one or more vehicles and an information processing apparatus, the information processing apparatus distributing one or more advertisements to the one or more vehicles, 	the vehicle comprising: 
	a display apparatus on which an advertisement received from the information processing apparatus is displayed ([0017] company X wants to participate in Moving Mobile Outdoor Advertising with Retargeting abilities. Once signage has been installed on to a vehicle for the purposes of moving advertising, aspects of the present application [information processing apparatus] may be installed into the same vehicle [0029] a mobile vehicle is festooned with advertising), and 	a first controller configured to:	count a number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus and send information about the counted number of mobile terminals and an identifier of the advertisement associated with the counted number, to the information processing apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within ; and 	the information processing apparatus ([0044] Analytics site 406]): 	[creating] fee data on the basis of information received from the vehicle, the fee data being data relating to a fee for the advertisement indicated by the identifier received from the vehicle ([FIG. 4] information is received at the analytics site from the vehicle [0045] FIG. 5 illustrates example steps in a method to be carried out at the analytics site 406. Initially, the analytics site 406 receives (step 502) the impression information. The analytics site 406 may then determine (step 506) whether a request has been received for an analysis of the impression information… Upon determining (step 506) that such a request has been received from a requestor, the analytics site 406 may analyze (step 508) the impression information to generate analytics… Particular analytics that may be of interest to a given advertiser may include analytics related to such factors as… frequency [0049] Cost per thousand [impressions] (CPM) is a common method for pricing advertising on the World Wide Web. [0050] It is contemplated that aspect of the present application may be billed to clients [advertiser] on a CPM basis).
	While Binkley discloses sending information about a counted number of mobile terminals and an identifier of the advertisement, in addition to a first controller, they fail to disclose an 
	a display apparatus on which an advertisement received from the information processing apparatus is displayed ([0020] “A client device 110 [display apparatus] may execute one or more applications 115 that provide content to a user via the client device 110 or receive interactions from a user via the client device 110,” “The application 115 may obtain content for presentation from … the online system 140 [information processing apparatus].”),	a first controller configured to count a number of [impressions for the advertisement] and send information about the counted number of [impressions] and an identifier of the advertisement associated with the counted number, to the information processing apparatus ([0020] “the application 115 includes instructions from a software development kit (SDK) provided to an entity associated with the application 115 by the online system 140. As further described below in conjunction with FIG. 3, when the instructions from the SDK are executed by a client device 110 that executes the application 115, the application 115 identifies content within the application 115 capable of presenting content from the online system 140 (e.g., an advertisement) to a user and communicates a request for content to the online system 140. When the application 115 receives content from the online system 140, the application 115, by executing the instructions from the online system 140, determines when content provided by the application 115 capable of presenting the received content is visible to or otherwise noticeable by the user and presents the content received from the online system 140 via the content provided by the application 115”, “executing the instructions also causes the application 115 to capture information describing presentation of content from the online system 140 by the application 115 and to communicate the captured information to the online system 140, allowing the online system 140 to account for presentation of content via the application 115 when maintaining information describing presentation of content.” [0055] “The application 115 transmits 340 the captured information from the client device 110 to the online system 140 , 	the identifier being specified by the information processing apparatus ([0043] “The online system 140 provides instructions to entities providing applications that are executed on client devices 110 to present content”, “An entity includes the instructions in an application 115 and when the instructions are executed by a client device 110 executing the application 115, the application 115 identifies content within the application 115 capable of presenting an advertisement to a user and communicates a request for advertisement content to an online system 140”, “executing the instructions also causes the application 115 to capture information describing presentation of the advertisement from the online system 140 by the application 115 and to communicate the captured information to the online system 140, allowing the online system 140 to account for presentation of content via the application 115 when maintaining information describing presentation of advertisements selected or provided by the online system 140.” [0045] “the client device 110 executes the instructions from the online system 140 included in the application 115 that identify 305 content presented via the application 115”)	the information processing apparatus comprising:	a second controller ([0023] “FIG. 2 is a block diagram of an architecture of the online system 140. For example, the online system 140 is a social networking system. The online system 140 shown in FIG. 2 includes a user profile store 205, a content store 210, an action logger 215, an action log 220, an edge store 225, an advertisement request (“ad request”) store 230, a content selection module 235, and a web server 240. In other embodiments, the online system 140 may include additional, fewer, or different components for various applications.”) configured to: 	based on the information received from the [display apparatus], determine whether the [display apparatus] is to stop or continue display of the advertisement ([0055] “if the captured information satisfies one or more rules identifying an impression of the selected advertisement, the online system 140 stores information identifying an impression in ; and	in response to determining that the [display apparatus] is to stop the display of the advertisement, send a command to end the display of the advertisement to the [display apparatus] ([0056] “certain interactions cause the application to cease presentation of the selected advertisement”)	Binkley and Rahle are analogous references, as both are related to counting advertisement impressions. Binkley discloses an advertising vehicle that sends viewer count information to an information processing server that calculates fee data. Additionally, Binkley discloses a first controller present at the advertising vehicle/device. However, they fail to disclose a second controller or specification of an advertisement identifier. Rahle discloses a mobile device advertising system, wherein the mobile device hosts an application (e.g., first controller) in communication with an online system (e.g., second controller) that provides the mobile application with advertisements, advertisement identifiers, and all operating instructions. While Rahle’s disclosure is only able to count either 0 or 1 impressions at a time, as the display device is that of a single’s user, Rahle and Binkley are analogous as both disclose systems where a second, remote controller is in communication with a first controller that is gathering advertisement impression information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rahle into Binkley. For advertisers to avoid wasting budget allocations and gain desired results, the advertisers prefer accurate analytics related to campaigns performance. It may be considered that aspects of the present application enable advertisers to track metrics such as ROI, gross profit and profit for a particular advertising campaign, both in real time and for past time frames. Advertisers can use these metrics to gain an understanding of campaign performance. That understanding can be employed when making informed decisions regarding whether to continue the campaign, stop the campaign, expand the campaign, etc. The advertiser can also set campaign limits on a number of outdoor advertising impressions to target, thereby avoiding overspending or underspending.” Rahle’s disclosure seeks to “instantly” stop an advertisement based on live impression information, and implementing such limitations into Binkley would be beneficial to stakeholders by avoiding wasting budget allocations and gain desired results.
	As per claim 2, Binkley and Rahle disclose the advertising system according to claim 1, and Binkley also discloses the following:
wherein the first controller counts the number of mobile terminals that are present in the vicinity of the vehicle and have established communication with the vehicle ([0033] a mobile communication device with the Wi-Fi radio enabled typically broadcasts an identifier that uniquely identifies the mobile communication device. [0034] a mobile communication device with the Bluetooth radio enabled typically broadcasts an identifier that uniquely identifies the mobile communication device [0036] FIG. 3 illustrates example steps in a method to be carried out at the MIATD 200 as the vehicle 102 (see FIG . 1) moves about in the environment 100. As discussed hereinbefore, the MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102).
	As per claim 3, Binkley and Rahle disclose the advertising system according to claim 2, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals that are present in an area in which the advertisement is visible ([0022] Wi-Fi signals and Bluetooth signals are both electromagnetic signals that vary in strength based, in part, on distance and multipath interference. Notably, data from electromagnetic signals that emanate from a mobile device positioned behind a static outdoor advertisement may be collected in a manner that does not take into account that the individual associated with the mobile device cannot see the static outdoor advertisement [0037] When mobile communication device users leave Wi-Fi turned on for their mobile communication devices, the mobile communication device is constantly sending out a Wi-Fi beacon. The Wi-Fi beacon can generally be detected within a particular range of the mobile communication device… The outdoor range is greater than 30 meters but cannot be accurately determined since the range depends on several environmental factors. Since, the MIATD 200 is placed within a moving vehicle, we can safely assume the range is approximately 30 meters).

	Wherein the first controller counts the number of [impressions from the mobile device displays in which the advertisement is visible] ([0055] “Alternatively, the online system 140 communicates a request to the application 115 for the captured information, and the application 115 transmits 340 the captured information to the online system 140 in response to receiving the request. In other embodiments, the application 115 transmits 340 the captured information when certain criteria are satisfied. For example, the application 115 transmits 340 the captured information when the selected advertisement has been presented 330 for a threshold length of time or when the amount of the selected advertisement visible (or audible) to the user via the application 115 increases or decreases by a specified percentage or amount. The online system 140 stores the captured information along with the identifier of the selected advertisement and applies one or more rules to the description of the duration the selected advertisement was presented 330.” [0057] “In various embodiments, the application 115 determines whether at least a threshold amount of the identified content is visible within a field of view of the user within the application. If less than the threshold amount of the identified content is visible within user's field of view within the application, the application 115 determines 345 the identified content is not presented to the user and ceases 350 presentation of the selected advertisement via the identified content”)
	As per claim 7, Binkley and Rahle disclose the advertising system according to claim 1, and Binkley also discloses the following:
	wherein the first controller counts the number of mobile terminals for each of advertisements displayed on the display apparatus ([0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 
	As per claim 9, Binkley discloses an information processing method implemented by an information processing apparatus, which distributes one or more advertisements to one or more vehicles, and the one or more vehicles having a display apparatus on which an advertisement received from the information processing apparatus is displayed, the information processing method comprising: 
	Causing execution, by the vehicle, a first control step of:	counting a number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus and sending information about the counted number of mobile terminals and an identifier of the advertisement associated with the counted number, to the information processing apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target); and 
	executing by the information processing apparatus a second control step of 	creating fee data on the basis of the information received from the vehicle, the fee data being data relating to a fee for the advertisement indicated by [an] identifier received from the vehicle ([FIG. 4] information is received at the analytics site from the vehicle [0045] FIG. 5 illustrates example steps in a method to be carried out at the analytics site 406. Initially, the analytics site 406 receives (step 502) the impression information. The analytics site 406 may then determine (step 506) whether a request has been received for an analysis of the impression information… Upon determining (step 506) that such a request has been received from a requestor, the analytics site 406 may analyze (step 508) the impression information to generate analytics… Particular analytics that may be of interest to a given advertiser may include analytics related to such factors as… frequency [0049] Cost per thousand [impressions] (CPM) is a common method for pricing advertising on the World Wide Web. [0050] It is contemplated that aspect of the present application may be billed to clients [advertiser] on a CPM basis)., 	based on the information received from the vehicle, determining whether the vehicle is to stop or continue display of the advertisement, and	in response to determining that the vehicle is to stop the display of the advertisement, sending a command to end the display of the advertisement to the vehicle 
	While Binkley discloses sending information about a counted number of mobile terminals and an identifier of the advertisement, in addition to a first controller, they fail to disclose an identifier being specified by the information processing apparatus, or a second controller. Rahle discloses the following:
	a display apparatus on which an advertisement received from the information processing apparatus is displayed ([0020] “A client device 110 [display apparatus] may execute one or more applications 115 that provide content to a user via the client device 110 or receive interactions from a user via the client device 110,” “The application 115 may obtain ,	sending information about the counted number of [impressions] and an identifier of the advertisement associated with the counted number, to the information processing apparatus ([0020] “the application 115 includes instructions from a software development kit (SDK) provided to an entity associated with the application 115 by the online system 140. As further described below in conjunction with FIG. 3, when the instructions from the SDK are executed by a client device 110 that executes the application 115, the application 115 identifies content within the application 115 capable of presenting content from the online system 140 (e.g., an advertisement) to a user and communicates a request for content to the online system 140. When the application 115 receives content from the online system 140, the application 115, by executing the instructions from the online system 140, determines when content provided by the application 115 capable of presenting the received content is visible to or otherwise noticeable by the user and presents the content received from the online system 140 via the content provided by the application 115”, “executing the instructions also causes the application 115 to capture information describing presentation of content from the online system 140 by the application 115 and to communicate the captured information to the online system 140, allowing the online system 140 to account for presentation of content via the application 115 when maintaining information describing presentation of content.” [0055] “The application 115 transmits 340 the captured information from the client device 110 to the online system 140 along with an identifier of the selected advertisement that was presented 330.”), 	the identifier being specified by the information processing apparatus ([0043] “The online system 140 provides instructions to entities providing applications that are executed on client devices 110 to present content”, “An entity includes the instructions in an application 115 and when the instructions are executed by a client device 110 executing the application 115, the application 115 identifies content within the application 115 capable of presenting an advertisement to a user and communicates a request for advertisement content to an online based on the information received from the [display apparatus], determine whether the [display apparatus] is to stop or continue display of the advertisement ([0055] “if the captured information satisfies one or more rules identifying an impression of the selected advertisement, the online system 140 stores information identifying an impression in association with the identifier of the selected advertisement or modifies stored information associated with the identifier of the selected advertisement to indicate an impression of the selected advertisement occurred” [0058] “the application 115 determines when to present 330 the selected advertisement via identified content presented via the application 115 and when to cease 350 presentation of the selected advertisement via the application 115, while instructions provided to the application 115 by the online system 140 automate the other functionality described above in conjunction with FIG. 3” [0027] “The action logger 215 receives communications about user actions internal to and/or external to the online system 140, populating the action log 220 with information about user actions” [0058] “the application 115 determines when to present 330 the selected advertisement via identified content presented via the application 115 and when to cease 350 presentation of the selected advertisement via the application 115, while instructions provided to the application 115 by the online system 140 automate the other functionality described above in conjunction with FIG. 3”); and	in response to determining that the [display apparatus] is to stop the display of the advertisement, send a command to end the display of the advertisement to the [display apparatus] ([0056] “certain interactions cause the application to cease presentation of the selected advertisement”)	Binkley and Rahle are analogous references, as both are related to counting advertisement impressions. Binkley discloses an advertising vehicle that sends viewer count information to an information processing server that calculates fee data. However, they fail to disclose specification of an advertisement identifier, or stopping the advertisement. Rahle cures the deficiencies of Binkley, and discloses making a determination if the advertisement is to stop or continue being displayed in response to received information based on received information. Combining the vehicular advertising system of Binkley into the advertising system of Rahle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Both disclosures seek to obtain a count of impressions for the displayed advertisement. While Binkley fails to explicitly disclose ending the display of an advertisement, they motivate the combination in [0025] “For advertisers to avoid wasting budget allocations and gain desired results, the advertisers prefer accurate analytics related to campaigns performance. It may be considered that aspects of the present application enable advertisers to track metrics such as ROI, gross profit and profit for a particular advertising campaign, both in real time and for past time frames. Advertisers can use these metrics to gain an understanding of campaign performance. That understanding can be employed when making informed decisions regarding whether to continue the campaign, stop the campaign, expand the campaign, etc. The advertiser can also set campaign limits on a number of outdoor advertising impressions to target, thereby avoiding overspending or underspending.” Rahle’s disclosure seeks to “instantly” stop an advertisement based on live impression information, and implementing such limitations into Binkley would be beneficial to stakeholders by avoiding wasting budget allocations and gain desired results.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley in view of Rahle, and further in view of Flack et al. (US 2017/0243249 A1), hereinafter Flack.
	As per claim 4, Binkley and Rahle disclose the advertising system according to claim 2, and Binkley also discloses the following:
	[counting the] number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the advertising being displayed by the vehicle 102 at the time that the identifier was collected [0046] One result of analyzing (step 508) the impression information may be a so-called heat map of impressions collected while the vehicle carried out a route. Such a heat map may illustrate more darkly colored areas corresponding to a greater density of collected impressions [FIG. 4] information is received at the analytics site from the vehicle [0025] The advertiser can also set campaign limits on a number of outdoor advertising impressions to target)
	While Binkley discloses counting a number of nearby terminals, they fail to disclose positional relationships or count filtering. Flack discloses the following:
	[counting the number of terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus] ([0023] “one or more of the vehicles 13 may be equipped with digital signage capable of conveying the desired messaging.” [0027] “FIG. 2 illustrates visual impressions corresponding to visualization of a target vehicle with exterior graphic messaging. In FIG. 2 people 100 in other vehicles are visually able to see 101 vehicle A's exterior graphic messaging 102. The people are in other vehicles 100 driving on the same road in either direction or freeway/highway.” [0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an a first controller [configured to determine a] positional relationship between detected terminal and [an advertising] vehicle ([0030] “By referencing the segment mile table and the traffic volume data, a segmented traffic volume 124 can be derived. Combining 126 vehicle A GPS data 119 segmented traffic volume 125 and applying an environmental filter 121, an output is generated that is obtainable via an API 128 and thus retrievable 129 as a presentable set of impression data for vehicle A 130.” [0031] “As vehicle A travels through each road segment which, again, is a representation of 15 minutes of distance, a percentage 134 of segment completion by vehicle A is tracked. Each road segment may be associated with a number of vehicles 135 corresponding to, for example, the number of vehicles within the road segment at a given time. This number of vehicles may be determined in accordance with historical traffic data 123, real-time traffic data, or some combination thereof”)	[filter the] detected terminals by excluding one or more terminals, from which [an] advertisement is supposed to be invisible based on the determined positional relationship ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment.”), and 	[count] a number of the remaining terminals after the filtering as the counted number of terminals that are present in the vicinity of the [advertising] vehicle at a time when the advertisement is displayed on the display apparatus ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility 
	As per claim 5, Binkley and Rahle disclose the advertising system according to claim 2, and Binkley also discloses the following:
	[counting the] number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first 
	While Binkley discloses counting a number of nearby terminals, they fail to disclose positional relationships or count filtering. Flack discloses the following:
	[counting the number of terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus] ([0023] “one or more of the vehicles 13 may be equipped with digital signage capable of conveying the desired messaging.” [0027] “FIG. 2 illustrates visual impressions corresponding to visualization of a target vehicle with exterior graphic messaging. In FIG. 2 people 100 in other vehicles are visually able to see 101 vehicle A's exterior graphic messaging 102. The people are in other vehicles 100 driving on the same road in either direction or freeway/highway.” [0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment.”)	a first controller [configured to determine] changes in positional relationship between detected terminal and [an advertising] vehicle ([0030] “By referencing the segment mile table and the traffic volume data, a segmented traffic volume 124 can be derived. Combining 126 vehicle A GPS data 119 segmented traffic volume 125 and applying an 	[filter the] detected terminals by excluding one or more terminals, from which [an] advertisement is supposed to be invisible based on the determined changes in the positional relationship ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment.”), and 	[count] a number of the remaining terminals after the filtering as the counted number of terminals that are present in the vicinity of the [advertising] vehicle at a time when the advertisement is displayed on the display apparatus ([0032] “The environmental filter 120 may take into consideration the distance a vehicle can see vehicle A (e.g., 250 feet) and adjust the impression value accordingly. For example, in the case of an estimated visibility of 250 feet, those potential impressions associated with vehicles in the segment more than 250 feet away from vehicle A are not counted in determining the number of impressions for the segment. This filtered number of impressions for the segment is then processed based on a score for vehicle A's miles that takes into account current speed as a ratio to free flow speed (traffic flow conditions) as well as time of day 104.”).	Binkley and Flack are analogous references as both disclose vehicular advertising systems. Binkley’s advertising vehicle is capable of counting a number of nearby mobile terminals, however fails to disclose filtering the count based on positional relationships. Flack discloses a vehicular advertising system which uses a variety of method to determine nearby vehicles which are counted, and then it is determined if they are to be excluded from the count based on a positional relationship between the advertising vehicle and any nearby vehicles (e.g., greater than a threshold distance, traveling opposite direction, etc…) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flack and Binkley. Binkley motivates the combination in [0022], “It is known to track conversion metrics associated with static advertising. However, many factors contribute to less than satisfactory results. Such factors include signal variability and directional interferences. Indeed, a static billboard can only be seen within a range of angles on the front side of the billboard.” Applying Flack’s positional relationships for nearby terminals (vehicles) to Binkley’s count would improve the value and significance in the conversion metrics gathered.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley in view of Rahle and further in view of Nakamura et al. (US 2016/0218815 A1), hereinafter Nakamura.
As per claim 6, Binkley and Rahle disclose the advertising system according to claim 1. While Binkley teaches counting terminals and time analytics ([0023]), they fail to specify unit times. Nakamura discloses the following:
	wherein the first controller counts the number of mobile terminals every unit time ([0084] Information of the plurality of user's mobile terminals 200 is sequentially added to the terminal position information data base 36. Therefore, the terminal number calculator 33 of the information distribution server 300 counts the number of the mobile terminals 200 acquiring the speaker ID every predetermined interval (for example, for three seconds). See also [FIG. 6, related texts]). 	Binkley and Nakamura are analogous references as both are related to counting mobile terminals in proximity of a given device. Binkley discloses counting mobile terminals with a first controller, as well as providing impression and time analytics, as well as frequency reports. Nakamura discloses counting mobile devices each predetermined interval, i.e. unit time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakamura’s unit times into Binkley’s count. Binkley discloses an impression frequency and time. Frequency is defined as a rate of an event over a particular period of time, motivating the incorporation of a unit time measurement. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle, and further in view of High et al. (US 2017/0132663 A1), hereinafter High.
	As per claim 8, Binkley and Rahle disclose the advertising system according to claim 1. Binkley discloses mobile terminals, however fails to specify the terminal environment. High discloses the following:
	wherein the mobile terminals are terminals carried by walkers or terminals provided in vehicles ([0025] In step 210, the system detects one or more user devices in proximity of a display device on an exterior of a motored vehicle… the detected user device may be a portable device carried in another vehicle and/or with a pedestrian).
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle, and further in view of Freudiger et al. (How Talkative is your Mobile Device, 2015), hereinafter Freudiger. 
	As per claim 10, Binkley and Rahle disclose the advertising system according to claim 1. Binkley also discloses the following:
	the vehicle detects the mobile terminals that are present in the vicinity of the vehicle by broadcasting a [Wi-Fi signal] and subsequently receiving a response [signal] from mobile terminals that have received the [Wi-Fi signal]. ([0035] Also connected to the CPU may be a global positioning system (GPS) module 206. The CPU 202 further maintains a connection to a wireless local area network (LAN) adapter 208 and a memory 210. [0036] MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [0037] When mobile communication device users leave Wi-Fi turned on for their mobile communication devices, the mobile communication device is constantly sending out a Wi-Fi beacon. The Wi-Fi beacon can generally be detected within a particular range of the mobile communication device… It is known that it is possible to determine an identity for a manufacturer of a Wi-Fi chipset from the first six characters of a Media Access Control (MAC) address received as part of the Wi-Fi beacon [0040] The wireless LAN adapter 208 may, in some embodiments be specific to known Wi-Fi frequencies. That is, the wireless LAN adapter 208 may operate 
	While Binkley discloses broadcasting a signal, they fail to disclose broadcasting a probe packet. Freudiger discloses the following:
	[wherein the Wi-Fi signal broadcasts] a probe packet and subsequently [receives] a response packet from the mobile terminals that have received the probe packet ([Abstract] The IEEE 802.11 standard defines Wi-Fi probe requests as an active mechanism with which mobile devices can request information from access points and accelerate the Wi-Fi connection process… On average, some mobile devices send probe requests as often as 55 times per hour, thus revealing their unique MAC address at high frequency. Even if a mobile device is not charging and in sleep mode, it might broadcast about 2000 probes per hour. [Pg. 2, Col. 1] An important challenge of wireless networks is service discovery. Mobile devices and Wi-Fi Access Points (AP) need a mechanism to efficiently announce their presence to each other. The IEEE 802.11 standard [15] defines two mechanisms to do so: A passive mechanism in which APs periodically advertise their presence to mobile devices using beacons, and an active mechanism in which mobile devices actively search for APs using probe requests. [Pg. 2, Col. 2] Mobile devices listen for beacons on 802.11b/g/n channels, and passively detect nearby APs. The beaconing rate depends on the desired network discovery speed, and acceptable bandwidth overhead. Most APs set a beaconing interval of about 100ms. Mobile devices can respond to beacons with Wi-Fi association frames. In addition to passive discovery, mobile devices can proactively discover APs by sending probe request management frames on 802.11b/g/n channels. Probe requests include a unique device identifier (e.g., the MAC address), a device’s capabilities (e.g., supported 802.11 standards), and can be directed to a specific AP (by indicating its SSID), or broadcasted to all APs within range. Table 1 provides an example of probe requests including the different headers, such as the sequence number .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle, in view of Freudiger, and further in view of High. 
	As per claim 11, Binkley, Rahle, and Freudiger disclose the advertising system according to claim 10. Binkley discloses the following: 
	[counting the number of mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus] ([0036] FIG. 3 … MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102. More specifically, the scanning is carried out by the wireless LAN adapter 208 [first controller] [0043] The identifier in association with the location data may, collectively, be called "impression information.” The impression information may also include an indication of the 
	Freudiger further discloses the following:
	[wherein the Wi-Fi signal broadcasts] a probe packet and subsequently [receives] a response packet from the mobile terminals that have received the probe packet ([Abstract] The IEEE 802.11 standard defines Wi-Fi probe requests as an active mechanism with which mobile devices can request information from access points and accelerate the Wi-Fi connection process… On average, some mobile devices send probe requests as often as 55 times per hour, thus revealing their unique MAC address at high frequency. Even if a mobile device is not charging and in sleep mode, it might broadcast about 2000 probes per hour. [Pg. 2, Col. 1] An important challenge of wireless networks is service discovery. Mobile devices and Wi-Fi Access Points (AP) need a mechanism to efficiently announce their presence to each other. The IEEE 802.11 standard [15] defines two mechanisms to do so: A passive mechanism in which APs periodically advertise their presence to mobile devices using beacons, and an active mechanism in which mobile devices actively search for APs using probe requests. [Pg. 2, Col. 2] Mobile devices listen for beacons on 802.11b/g/n channels, and passively detect nearby APs. The beaconing rate depends on the desired network discovery speed, and acceptable bandwidth overhead. Most APs set a beaconing interval of about 100ms. Mobile devices can respond to beacons with Wi-Fi association frames. In addition to passive discovery, mobile devices can proactively discover APs by sending probe request management frames on 802.11b/g/n channels. Probe requests include a unique device identifier (e.g., the MAC address), a device’s capabilities (e.g., supported 802.11 standards), and can be directed to a 
	While Freudiger discloses a response signal, they fail to disclose a direction of movement. High discloses the following:
	the response [signal] from a respective mobile terminal indicates a direction of movement of the respective mobile terminal ([0025] in step 210, a server provides the mobile billboard system with a list of user device(s) having a global positioning system (GPS) coordinate in proximity of the display device system… In another example, the user device may send a connection request via a short range transceiver (e.g. Wi-Fi, Bluetooth etc.) to establish a communication channel. Generally, the detected user device may be a portable device carried in another vehicle and/or with a pedestrian [0026] In some embodiments, the user device may , and	when the respective mobile terminal is moving in an opposite direction from a direction of movement of the vehicle while the advertisement is displayed on the display apparatus, the respective mobile terminal is excluded from the [selected] mobile terminals that are present in the vicinity of the vehicle at a time when the advertisement is displayed on the display apparatus ([0026] In some embodiments, the user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device… In some embodiments, the system may determine the user device's direction of travel and deprioritize vehicles traveling in different directions. In some embodiments, if multiple users are detected in step 210, user devices may be prioritized based on their proximity, relative position, and/or direction of travel).	Binkley, Freudiger, and High are analogous references as all disclose methods of gathering data from nearby devices. Binkley and Freudiger disclose counting a number of mobile terminals that are near an advertisement by way of request packets, however fail to 
Response to Arguments
In the response filed on October 19th, 2021, Applicant has amended claims 1, 4-5, and 9. No claims have been cancelled, and there are no new claims presented for examination. Claims 1-11 are pending. Further response on these amendments and claims with respect to prior rejections can be found below.
In the response filed on October 19th, 2021, Applicant has argued (pg. 8), “First, the applied art does not disclose or suggest the concepts of "the information processing apparatus distributing one or more advertisements to the one or more vehicles."… Binkley does not disclose a separate server sending the advertisement with the identifier to the vehicle, or in other words, the identifier of the advertisement being specified by the server rather than by the vehicle. Merkin, High, Nakamura, and Freudiger do not cure the deficiencies of Binkley
In the response filed on October 19th, 2021, Applicant has argued (pg. 8), “Second, the applied art does not disclose or suggest the concepts of the information processing apparatus explicitly performing the functions of "determin[ing] whether the vehicle is to stop or continue display of the advertisement; and in response to determining that the vehicle is to stop the display of the advertisement, send[ing] a command to end the display of the advertisement to the vehicle."… Merkin, High, Nakamura, and Freudiger do not cure the deficiencies of Binkley.”	Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art. Accordingly, claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle. Rahle has been found to teach Applicant’s claimed limitations relating to stopping display of an advertisement. Further explanation and motivation can be found above.
In the response filed on October 19th, 2021, Applicant has argued (pg. 9), “High's cited paragraph [0026] merely discloses selecting a user device in a certain priority order (proximity, signal strength, etc.). Such description in High does not amount to disclosing the specific exclusion process now clarified in claim 4 (and similarly clarified in claim 5)-e.g., filtering the detected mobile terminals by excluding certain mobile terminals that meet certain conditions relating to positional relationship with the vehicle, and then counting the number of the remaining mobile terminals after the filtering, so that such number is used as the number of mobile terminals in calculating the fee data for the advertisement.”	Applicant’s arguments with respect to the rejection(s) of claim(s) 4 and 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art. Accordingly, claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley, in view of Rahle, and further in view of Flack. Flack has been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.D./Examiner, Art Unit 3622                  

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622